Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found *1006guilty of violating the prison disciplinary rule prohibiting illicit drug use. That determination was affirmed upon administrative appeal, although the penalty imposed was reduced. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, the hearing testimony and the urinalysis test report, together with the related documentation, provide substantial evidence to support the determination of guilt (see Matter of Lopez v Goord, 49 AD3d 1044, 1045 [2008]; Matter of Allred v Goord, 48 AD3d 847, 848 [2008]). Contrary to petitioner’s contention, he was provided with access to all of the available documentation that he requested (see Matter of Lebron v Artus, 48 AD3d 993, 995 [2008]; Matter of Smith v Goord, 45 AD3d 1119, 1120 [2007]). There is no support in the record for petitioner’s claim that the Hearing Officer was biased, nor is there an indication that the determination of guilt flowed from any alleged bias (see Matter of Williams v Selsky, 50 AD3d 1426,1427 [2008]; Matter of Freeman v Leclaire, 50 AD3d 1329 [2008]). To the extent preserved, petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Peters, Rose, Malone Jr. and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.